DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Acknowledged elected Claims
Applicant’s election made without traverse of Group I, Claims 1-1 in the reply filed on 12/20/2021 is acknowledged. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)  or under 35 U.S.C. 120, 121, 365(c), or 386(c)  is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.119(e) and/or under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a)  or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/764,071,  16/514,961 and 17/009,866 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 1, claims "… generate a virtual map with a location of the firearm displayed as an indicator on the virtual map.". The Application No. 62/764,071,  16/514,961 and 17/009,866 fails to provide adequate support for the claim limitation "… generate a virtual map with a location of the firearm displayed as an indicator on the virtual map.", thereby fails to comply with the requirement of 112(a).
Accordingly, claim 1 is not entitled to the benefit of the prior applications. 
Accordingly, claims 2-11, are not entitled to the benefit of the prior applications, as they are dependent from claim 1.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

[15]	Claims 1 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending Patent: 11093757, in view of US Publication CHAMBERLIN et al. (US20190317974A1) (hereinafter CHAMBERLIN).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.

[16]	Claims 2-11 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-17 of co-pending Patent: 11093757, in view of Kumhyr (US20040001142A1) (hereinafter Kumhyr) and further in view of CHAMBERLIN et al. (US20190317974A1) (hereinafter CHAMBERLIN) and further in view of Dietl (US20110029009A1)  (hereinafter Dietl) and further in view of Noland et al. (US20160232774A1)  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that patents since the referenced patents and the instant application are claiming common subject matter, as follows:

*Note: Bold indicates the common subject matter
Instant Application: 17/403,731
Co-pending Patent: 11093757
1. A firearm detection system comprising: one or more databases coupled via a network; one or more processors coupled to the one or more databases; and at least one computing device coupled to the one or more processors and the one or more databases via the network; wherein the one or more processors are configured to: receive from a camera on a firearm detection device one or more content; determine if one or more objects from the content are a firearm; identify the firearm; and generate a response to the identified firearm, the response comprised of a notification to a user with identifying information of the identified firearm; and generate a virtual map with a location of the firearm displayed as an indicator on the virtual map.
1. A firearm detection system comprising: 
a computing system having a non-transitory computer-readable medium comprising code, the computing system having one or more processors coupled to one or more databases over a network, wherein instructions are executed by the computing system to perform: 
receiving from a camera on a firearm detection device one or more content; 
determining if one or more objects from the one or more content are a firearm; 
identifying a first firearm of a first individual; 
generating a response to the identified first firearm, the response comprised of identifying information of the identified first firearm; 
identifying an exemption tag, the exemption tag positioned on a second firearm or an object of a second individual; 
determining if the exemption tag is within a predetermined distance of the identified first firearm; and 
calculating a distance between a location of the identified first firearm and a location of the exemption tag, the exemption tag having a status indicator with a manipulatable element that when in a first position signals a first status or in a second position a second status.


[19]	Referring to claims 1, although conflicting patent: 11093757 does not explicitly disclose what’s claimed in instant application 17/403,731, “… generate a virtual map with a location of the firearm displayed as an indicator on the virtual map..”

Therefore, it would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system disclosed by conflicting patent: 11093757 add the teachings of CHAMBERLIN as above, in order for presenting the augmented reality image of the certain object. [CHAMBERLIN: Para 0066]

[27]	Regarding dependent claims 2-11, Claims 2-11 correspond to claim 1-17 of conflicting Patent: 11093757 and obvious over Kumhyr, CHAMBERLIN, Dietl and Noland.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr (US20040001142A1) (hereinafter Kumhyr) and further in view of CHAMBERLIN et al. (US20190317974A1) (hereinafter CHAMBERLIN).

Regarding Claim 1, Kumhyr meets the limitations as follows: 
A firearm detection system [i.e. Surveillance system 100; Fig. 1, Para 0019] comprising: 
one or more databases (i.e. Storage unit 112 contains a database) coupled via a network (i.e. network 102); [i.e. Surveillance system 100 contains a network 102; Fig. 1, Para 0019, and storage unit 112 connected to network 102; Fig. 1, Para 0020, and  Storage unit 112 contains a database; Para 0022]

at least one computing device (i.e. server 110) coupled to the one or more processors (i.e. clients 114 and 116) and the one or more databases (i.e. Storage unit 112 contains a database) via the network (i.e. network 102); [i.e. server 110, clients 114 and 116 and Storage unit 112 contains a database are connected via network 102; Fig. 1, Para 0019-0020, 0022]
wherein the one or more processors (i.e. server 110) are configured to: 
receive from a camera on a firearm detection device one or more content; [i.e. images recorded by cameras 104-108, which can be accessed by server 110; Fig. 1, Para 0022]
determine if one or more objects (i.e. handheld objects) from the content (i.e. video)[401 Fig. 4, Para 0040) are a firearm (i.e. weapon); [i.e. use image recognition technology to identify handheld objects (e.g., bags, radios, etc.) and weapons the suspect(s) might be carrying (step 404); Fig. 4, Para 0045]
identify the firearm; [i.e. use image recognition technology to identify handheld objects … weapons where image recognition technology can match distinguishing characteristics of handheld objects against profiles to find a possible match; Para 0045] and 
generate a response to the identified firearm, (i.e. altering those officers to the presence of weapons is of obvious importance; Para 0045, and a list of preliminary suspects is created for broadcast (step 405), where the package of information for suspects might comprise a current location and time, and identified weapons; Fig. 4, Para 0046]

Kumhyr does not explicitly disclose the following claim limitations:
… generate a virtual map with a location of the firearm displayed as an indicator on the virtual map. 
However, in the same field of endeavor CHAMBERLIN discloses the deficient claim limitations, as follows:
… generate a virtual map with a location of the firearm (i.e. object/Tag) displayed as an indicator on the virtual map. [i.e. For presenting the augmented reality image of the certain object, 3D virtual grid maps the 3D geo-location of the real world object corresponding to the selected pixel(s) of the single 2D image to the virtual coordinate system; Fig. 1-2, and associated text, Para 0066. 0137, 0168]
Kumhyr discloses identifying the weapon, individual and location information and sends images/or video with identifying mark superimposed on both suspect and the known person. CHAMBERLIN discloses creating a virtual map for augmented reality display where location of real word object in 2D images are mapped to a virtual map, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Kumhyr and CHAMBERLIN would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kumhyr add 


Claim 2-6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr (US20040001142A1) (hereinafter Kumhyr) and further in view of CHAMBERLIN et al. (US20190317974A1) (hereinafter CHAMBERLIN) and further in view of Dietl (US20110029009A1)  (hereinafter Dietl).
Regarding Claim 2, Note the Rejection for claim 1, wherein Kumhyr further discloses
The firearm detection system of claim 1, 
wherein the processors are further configured to: 
determine an approximate location of the identified firearm; [i.e. use image recognition technology to identify handheld objects (e.g., bags, radios, etc.) and weapons, where Image recognition technology can match distinguishing characteristics of handheld objects against profiles to find a possible match and altering those officers to the presence of weapons is of obvious importance; Para 0045, so broadcast the information that comprise a description of identifying physical characteristics, the best captured images, estimates of direction of travel, current location and time, and identified weapons; Para 0046] and 
determine if the identified firearm is within a predetermined distance of a restricted area (i.e. security cordon), wherein if the identified firearm is within the predetermined distance of the restricted area generate the response. [i.e. speed up identification before the suspect has traveled beyond a reasonable security cordon; Para 0018, estimates of direction of travel, current location and time; Para 0046, the system may add Global 
Kumhyr and CHAMBERLIN do not explicitly disclose the following claim limitations:
… further comprising an exemption tag;
However, in the same field of endeavor Dietl discloses the deficient claim limitations, as follows:
… further comprising an exemption tag (i.e. FID tag); [i.e. a firearms identification tag 30 (hereafter sometimes referred to as "FID tag") which may advantageously be in the form of an elongated strip. The FID tag 30 has a distal end portion 32., so other police officers would be able to see the FID tag 30 and recognize that the firearm is being worn by an authorized user.;  Fig. 2-5, Para 0028-0029] 
Kumhyr discloses identifying the weapon and individual and determining if the recipient is an arriving agent or a relay (dispatcher) for other actors (step 501) [Kumhyr: Fig. 5, Para 0045, 0048]. Dietl discloses an external FID tag that would identify the authorized firearm, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Kumhyr, CHAMBERLIN and Dietl would provide an expected result thereby resulting in the claimed invention.


Regarding Claim 3, Note the Rejection for claim 1, wherein Kumhyr and CHAMBERLIN do not explicitly disclose the following claim limitations:
The firearm detection system of claim 1, further comprising an exemption tag; wherein the processors are further configured to: identify the exemption tag;  determine if the exemption tag is within a predetermined distance of the identified firearm; and update a status of the identified firearm, wherein if the exemption tag is within the predetermined distance of the identified firearm designate the identified firearm as not a threat.  
However, in the same field of endeavor Dietl discloses the deficient claim limitations, as follows:
The firearm detection system of claim 1, an exemption tag (i.e. FID tag); [i.e. a firearms identification tag 30 (hereafter sometimes referred to as "FID tag") which may advantageously be in the form of an elongated strip. The FID tag 30 has a distal end portion 32., so other police officers would be able to see the FID tag 30 and recognize that the firearm is being worn by an authorized user.;  Fig. 2-5, Para 0028-0029, and when the firearm is displayed the identification tag of the present invention can be deployed in a more visible configuration on the firearm, or alternatively worn by the firearm bearer as, for example, a head band, arm band, waist or chest sash, or affixed to other clothing; Fig. 2-5, Para 0011]  …

Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kumhyr and CHAMBERLIN add the teachings of Dietl as above, in order to identify authorized firearm bearers. [Dietl: Para 0003]
Therefore, the combined teachings of Kumhyr, CHAMBERLIN and Dietl would disclose the following claim limitations as follow:
wherein the processors are further configured to: identify the exemption tag (i.e. handheld objects /FID tag);  determine if the exemption tag (i.e. handheld objects /FID tag) is within a predetermined distance of the identified firearm (i.e. weapon); [Kumhyr: discloses biometric techniques for video surveillance is image and face recognition, where Biometrics systems are essentially pattern recognition systems,; Para 0026, where distinctive features are extracted (step 202). This results in the creation of a template; Fig. 2, Para 0027, and After the template is generated, it is compared to templates in a database (step 203); Fig. 2, para 0028, Further discloses that suspect identification may also include accessory identification such as vehicle recognition, and license plate identification; Para 0030, where identification of license plates or other distinguishing markings (e.g., bumper stickers or name tags) can be accomplished via Optical Character Recognition (OCR); Para 0031, and characteristics that can be identified and evaluated include: … other accessories, Para 0042, where additional identifying characteristic may also be distinctive marks, etc.); Para 0044, Next use image recognition technology to identify handheld objects and weapon, where image recognition technology can match distinguishing characteristics of handheld objects against profiles to find a possible match; Para 0045; Kumhyr further discloses identifying suspects on video is to "tag" every person visible in the video sources and to set a temporary designation for each person (step 401); Fig. 4, Para 0040, and system attempts to exclude known persons from unknown ones (step 402), where known persons are expected to be in the location may be presumed innocent, where Known persons may be identified by means of image recognition described above and matched with stored characteristic profiles; Fig. 4, Para 0041, and Based on the image analysis, the system can automatically separate strangers from known persons; Para 0042, therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that exemption tag (i.e. FID tag) that is visibly attached to the firearm or worn by the firearm bearer as disclosed by the Dietl would be identified as the exception tag within predetermined distance of the identified firearm and automatically separate the firearm as the authorized firearm by teaching of Kumhyr] and update a status of the identified firearm, wherein if the exemption tag is within the predetermined distance of the identified firearm designate the identified firearm as not a threat.  [Kumhyr further discloses identifying suspects on video is to "tag" every person visible in the video sources and to set a temporary designation for each person (step 401); Fig. 4, Para 0040, and system attempts to exclude known persons from unknown ones (step 402), where known persons are expected to be in the location may be presumed innocent, where Known persons may be identified by means of image recognition described above and matched with stored characteristic profiles; Fig. 4, Para 0041, and Based on the image analysis, the system can automatically separate strangers from known persons; Para 0042, Next, a list of preliminary suspects is created for known persons (step 504); Fig. 5, Para 0049, and static images with superimposed identifications similar to the video are formatted and sent to the recipient (step 506); Fig. 5, Para 0050, therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that status of the identified firearm is updated and when the exemption tag (i.e. FID tag) that is visibly attached to the firearm or worn by the firearm bearer as disclosed by the Dietl would be identified as the exception tag within predetermined distance of the identified firearm and automatically separate the firearm as the known person/ or object (i.e. authorized firearm) by teaching of Kumhyr.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kumhyr and CHAMBERLIN add the teachings of Dietl as above, in order to identify authorized firearm bearers. [Dietl: Para 0003]

Regarding Claim 4, Note the Rejection for claim 1 and 3, wherein Dietl further discloses
The firearm detection system of claim 3, the exemption tag having a specific color, pattern or style used as an identification marker. [Dietl: discloses that other identification indicia 36, such as for example words (POLICE) or other symbols may be affixed to the FID tag 30 strips. The indicial 36 may also be formed of reflective material. The strip or indicia may be manufactured in any color or surface finish; Para 0030-0031] 


The firearm detection of claim 4, the exemption tag having an adhesive (i.e. bonded or mating hook and loop fastening elements 40, 42) on a base surface, wherein the adhesive is opposite of the specific color, pattern or style, the adhesive configured for attachment to the firearm. [Dietl: disclose that FID tag may be integrally formed, bonded or otherwise affixed to the strip material; Para 0030, and The tags 30 may be selectively affixed to any desired portion of the shotgun; Fig. 4, Para 0031, Dietl further discloses that FID tag 30 has a hook and loop fastening system, it may be affixed directly to any garment (e.g., shirt or jacket) that has a corresponding mating portion of the fastening system. Advantageously the FID tag 30 may be constructed of multiple attached portions so that as shown in FIG. 5 one portion of the tag may be worn as a garment while a portion of the tag remains attached to the semi automatic pistol firearm 27; Fig. 5, Para 0033, and Dietl further discloses that the FID tag 30 may include opposed mating hook and loop fastening elements 40, 42 that may be affixed to the strips 38, 39 as shown in FIGS. 6-8. Alternatively, as shown in FIG. 9, the entire FID tag 30 may comprise a unitary strip of hook and loop fastener, with the hook elements on one side and the loop elements on the opposite side. FIG. 9 also shows an additional optional construction feature, wherein eye hook 46 is formed within the FID tag 30 strip; Fig. 6-9, Para 0035. 
Dietl discloses various methods of attaching the FID tag, therefore it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that method of attaching the FID tag is application specific and therefore it is a design choice. Because applicant has not disclosed that having a specific method of attaching exemption tag provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate method of attaching exemption tag. Therefore, it would have been 

Regarding claim 6, Kumhyr, CHAMBERLIN and Dietl meet the claim limitations as set forth in claim 1, 3 and 4.
The firearm detection system of claim 4, wherein each individual exemption tag is generated on the virtual map with a unique identifier. [i.e. Please refer to claim mapping and explanations of claim 1, 3 and 4, which clearly indicates that Kumhyr, CHAMBERLIN and Dietl combined discloses identifying the weapon, individual, exemption tag and location information and generating a virtual map with identifying mark superimposed on identified objects (suspect, person, weapon, exemption tag).]

Regarding Claim 11, Note the Rejection for claim 1 and 2, wherein Kumhyr further discloses
The firearm detection system of claim 2, wherein the processors are further configured to: automatically determine if one or more objects from the content is an individual; [i.e. sampling captured images (step 201) and distinctive features are extracted (step 202). This results in the creation of a template; Fig. 2, Para 0027, After the template is generated, it is compared to templates in a database (step 203) and system confirms a match between the "live" template and a stored template (step 204); Fig. 2, Para 0028, further disclose system uses image scanning technology to map the image of the suspect to determine key characteristics of that person; Para 0033] and 
generate a response to the individual, the response comprised of a notification to the user.  [i.e. system may then broadcast preliminary information to law 



Claim 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr (US20040001142A1) (hereinafter Kumhyr) and further in view of CHAMBERLIN et al. (US20190317974A1) (hereinafter CHAMBERLIN) and further in view of Bucknor (US20140118554A1)  (hereinafter Bucknor).

Regarding Claim 7, Note the Rejection for claim 1, wherein Kumhyr further discloses
The firearm detection system of claim 1, the firearm detection device 
Kumhyr and CHAMBERLIN do not explicitly disclose the following claim limitations:
… having a housing …
However, in the same field of endeavor Bucknor discloses the deficient claim limitations, as follows:
… having a housing [Bucknor: discloses camera 1 comprises a housing 9; Fig. 1, Para 0015] …
Kumhyr discloses a camera mounted in the ceiling. Bucknor discloses a camera with a housing mounted on the ceiling, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Kumhyr, CHAMBERLIN and Bucknor would provide an expected result thereby resulting in the claimed invention.

 
Regarding Claim 8, Note the Rejection for claim 1 and 7, wherein Bucknor further discloses
The firearm detection system of claim 7, the housing having a housing cover connected to a housing base (i.e. mount), the housing base mounted to the ceiling. [Bucknor: discloses that mount 17 is a structural element that is connected between the housing 9 and a wall, ceiling to enable the camera to be positioned in a desired location for optimal surveillance.]



Claim 9-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr (US20040001142A1) (hereinafter Kumhyr) and further in view of CHAMBERLIN et al. (US20190317974A1) (hereinafter CHAMBERLIN) and further in view of Dietl (US20110029009A1)  (hereinafter Dietl) and further in view of Noland et al. (US20160232774A1)  (hereinafter Noland).

Regarding claim 9, Kumhyr, CHAMBERLIN and Dietl meet the claim limitations as set forth in claim 1 and 2-3.
The firearm detection system of claim 2, wherein the processors are further configured to: 

Kumhyr, CHAMBERLIN and Dietl do not explicitly disclose the following claim limitations:
… a bullet from … identify the bullet fired from the firearm.
However, in the same field of endeavor Noland discloses the deficient claim limitations, as follows:
… a bullet from … identify the bullet fired from the firearm. [Noland: discloses threat sensing devices 10 can be wired directly into the existing electrical system (e.g., in-wall units, ceiling units, etc.); Fig. 4, Para 0065, where a threat sensing device 10 comprises an image-based sensor(s) IR cameras, depth sensors, optical 2D tracker sensor, … and color CMOS cameras. These image-based sensors 40, as noted above, may be individually or collectively used to collect image information used by the threat sensing device 10; Para 0155, Noland further discloses that IR sensors are even able to detect moving projectiles, such as bullets and ejected ammo casings; Para 0177, and threat sensing system 100 can also notify first-responders of the number of shooters involved and the room number and exact location where the shooter(s) is/are located. In many cases, the threat sensing system 100 can also advise the first responders as to the kind(s) of weapon is being fired to enable the first responders to know the level of the threat (e.g., the level of body armor that might be required) and necessary tactics. Furthermore, while the first responders are in route, the threat sensing system 100 is able to continuously update 911 and the first-responders mobile on the shooter's movements and where injured persons are located inside the school (i.e., the areas along the shooter's path).]

Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kumhyr add the teachings of Noland as above, in order to detect moving projectiles, such as bullets. [Noland: Para 0177]

Regarding claim 10, Kumhyr, CHAMBERLIN, Dietl and Noland meet the claim limitations as set forth in claim 1, 2-3 and 9.
10. The firearm detection system of claim 9, wherein the processors are further configured to: generate a response to the comparison, the response comprised of a determined route (i.e. direction of travel) of the an individual carrying the firearm. [i.e. Please refer to claim mapping and explanations of claim 1, 2-3 and 9, which clearly indicates that Kumhyr, CHAMBERLIN, Dietl and Noland combined discloses identifying the weapon, bullet fired, individual, exemption tag and location information, trajectory of the bullet, direction of travel of the individual, weapon and exemption tag and provide the response to the user that includes all such information.]



Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20140118554 A1 related to System of a Surveillance Camera For Identifying And Incapacitating Dangerous Intruders.
US 20190373964 A1 related to Arm Banner Identification Safety Device.
US 3949503 A related to Emergency warning device.
US 9767677 B1 related to Data driven emergency notification application and system.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488